Citation Nr: 0414364	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the veteran's 
evaluation for residuals of his right knee injury from 
noncompensable to 10 percent disabling.

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Philadelphia, 
Pennsylvania.  A transcript of the hearing is associated with 
the claims file.

The Board notes that, in December 2003, the veteran submitted 
a claim for a temporary total rating for convalescence, under 
38 C.F.R. § 4.30.  In addition, during his December 2003 
hearing, the veteran appears to have raised a claim for 
secondary service connection for a right knee disorder due to 
his overcompensating for his right knee disability.  As the 
RO has not yet adjudicated these claims, they are not before 
the Board at this time and are referred to the RO for all 
further appropriate consideration.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's right knee disability is 
characterized by moderate subluxation and flexion to no more 
than 125 degrees, when taking into account fatigability.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for a 
right knee disability are met.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In November 1999, the veteran submitted a claim for an 
increased rating for his service-connected noncompensable 
knee disability.  Associated with the claims file are VA and 
non-VA medical records dated from December 1998 to March 
2002.

December 1998 private treatment records show the veteran 
sought evaluation of a right knee injury.  He complained of 
pain and difficulty with full weight bearing.  Range of 
motion was about 5 to 15 degrees because of the pain.  There 
was a large amount of swelling.  Radiographs appeared to be 
negative but there seemed to be some very small ossicles at 
the inferior portion of the articular surface of the patella.

A January 1999 private hospital report shows the veteran was 
admitted with a diagnosis of a torn meniscus of the right 
knee.  Diagnostic arthroscopy with chondroplasty on the 
medial femoral condyle of the right knee was performed.  
Shavings of the veteran's right knee were submitted for 
examination.  The postoperative diagnoses were contusion, 
articular cartilage, lateral portion medial femoral condyle; 
and partial tear, deep, of the surface quadriceps tendon of 
the right knee.

A February 1999 treatment report shows the veteran's knee was 
improving, although he had pain from the rehabilitation.  A 
subsequent February 1999 clinical entry shows the veteran was 
doing very well and was having virtually no pain.  There was 
full range of motion of the knee, and excellent strength.

An October 1999 report shows the veteran experienced another 
injury to his right knee.  He had immediate pain and 
difficulty bearing weight.  The pain was primarily 
posteriorly, and the knee felt unstable.  There was swelling 
and effusion.  Range of motion was 0 to 40 degrees with 
significant pain on attempts at further flexion.  There was 
no disruption of the quadriceps tendon and no varus, valgus, 
or anterior instability.

A December 1999 clinical entry shows the veteran reported 
continuing pain, related to his activity level.  There was 
minimal swelling and effusion.  The veteran had a full range 
of motion with some pain on full flexion.

In January 2000, the veteran underwent VA joints examination.  
He indicated that he had undergone three arthroscopic 
examinations on his right knee.  The veteran recounted his 
injuries in service while playing basketball in May and 
December 1992.  Both times, he had dislocated his right 
patella and was temporarily immobilized.  In December 1992, 
he was told there was a tear of the cartilage.  He said he 
was in an automobile accident after service and was 
temporarily unemployed.  Since service, he had worked in a 
window factory and in correctional institutions.  In December 
1998, he had again dislocated his right patella, and was told 
he had ruptured part of his quadriceps tendon.  He further 
reported that, in January 1999, he had undergone a scope 
procedure.

The veteran complained of pain under his patella, more 
lateral than medial.  He said it infrequently woke him up at 
night.  It hurt on ascending stairs, but not every day or 
every stair.  He had no collapsing over the prior month.  He 
stated the right knee swelled infrequently but did not last 
for any period of time if he behaved himself.  He had no 
trouble entering or exiting an automobile.  On examination, 
the veteran could stand erect and had normal posture.  He 
squatted well but did it Oriental style, with his feet flat 
on the floor.  On performing the squat, the veteran flexed 
his hips to 90 degrees right and left and his knees were 
flexed to 70 degrees left and right.  It was not a full squat 
but between one-half and two-thirds of a full squat, and the 
veteran was flat-footed the entire time.  The veteran 
complained of slight pain in the right patella.

Range of motion of the veteran's knees was extension to 3 
degrees and flexion to 120 degrees on the right, and 
extension to 0 degrees and flexion to 150 degrees on the 
left.  Drawer sign on the right and left was negative.  There 
was an enlarged tibial tubercle on the right knee.  There 
were scars left from the scope procedures on the right knee.  
All were well healed and there was no sensory deficit in any 
of the areas.  Palpation revealed a very small, rounded, soft 
mass laterally, which might have been a popliteal cyst in the 
making.  There were no areas of anesthesia.  On the right, on 
deep palpation there was a slight feeling of thickening of 
the synovia, but no increase with the joint fluid was 
ascertained.  On pressure applied over the joint line from 
the medial collateral ligament to the lateral collateral 
ligament, there was one area just lateral to the patellar 
tendon where there was slight discomfort on pressure in this 
point.  There was no crepitation.

The diagnosis was dislocation of the patellar tendon and 
patella of the right knee, times three, with very mild 
narrowing of the medial meniscus, very slight increase of 
joint fluid, and very slight thickening of the synovia of the 
right knee.  There was limited motion of the right knee.

In April 2000, the veteran underwent a right knee 
arthroscopic with synovectomy.  He was also examined at that 
time at a VA facility, and found to have a stable patella, 
with no apprehension, and a thickened plica that was painful 
with a compression test and quad setting.  He recently had an 
episode where he was coming down some stairs and his knee 
gave way.  There was no joint line tenderness and McMurray 
test was negative.  There was no effusion.  The impression 
was of a pathologic plica.

A June 2000 VA outpatient record shows the veteran had 
undergone an arthroscopy in April, and had a little puffiness 
occasionally around his knee.  Most of his problems were 
quadriceps- and patella-tendon based.  He had significant 
swelling and pain, so he did no exercising for six or seven 
months before his arthroscopy.

A November 2000 VA treatment record shows the veteran had a 
past medical history of polysubstance abuse, as well as three 
previous right knee arthroscopic surgeries.  On examination, 
he walked without a limp.  There was moderate to severe 
quadriceps wasting, especially in the vastus medialis 
component.  The arthroscopy scars were healthy.  The veteran 
had mild patellar maltracking on the lateral side, but the 
apprehension test was negative.  The knee was in 9 degrees 
valgus, and it hyperextended by about 10-15 degrees.  The 
diagnosis was chondromalacia patellae with a history of 
recurrent subluxation in the right patella. 

A December 2000 VA record shows the veteran was examined for 
his knee disability.  On inspection, he had a large calcified 
nodule at the anterior aspect of the right knee in the region 
of the patellar tendon representing presence of Osgood 
Schlatter's Syndrome.  There was no significant edema, 
erythema, or discoloration in the lower extremities.  Range 
of motion in the right knee was extension to -10 degrees and 
flexion to 125 degrees, with increased pain after 120 
degrees.  The assessment was right knee dysfunction with a 
recent history of partial synovectomy on arthroscopy of April 
2000.  There was a history of chronic chondromalacity with 
recurrent patellar dislocation.

In February 2002, the veteran underwent VA examination.  The 
examination report indicates that his claims file was 
reviewed.  The veteran recounted his history of knee injuries 
in service.  He had arthroscopic surgery in 1997 and 1998.  
His knee had been operated on and debrided for chronic plica 
synovitis in May 2000.  He had a knee brace he rarely used.  
He had undergone physical therapy in January 2002.  He took 
multiple narcotic medications for his knee pain, and was 
enrolled in the pain clinic.  He stated he could not jog at 
all and had to stop walking after one and a half miles due to 
right knee pain.  He complained mainly of pain, intermittent 
swelling, stiffness, clicking, and apprehension that the 
kneecap would go out when he extended his knee.  It did not 
lock and there was no evidence of fatigability, lack of 
endurance, or motor incoordination with regard to the right 
knee.

On examination, the veteran's gait was normal.  The right 
knee had normal alignment.  He had multiple well-healed 
arthroscopic scars.  There was no effusion, and patellar tap 
was negative.  Active flexion for the right knee was 0-135 
degrees.  After repeated flexion and extension ten times, he 
had an increased level of discomfort, and the range of motion 
was reduced to 0-125 degrees.  McMurray's and Lahman's tests 
were negative.  Radiographs of the right knee showed normal 
bony landmarks.  The diagnoses were severe chondromalacia, 
right knee, with patellar maltracking with a history of 
recurrent subluxation, status post-multiple arthroscopic 
procedures.  He had significant synovitis.

A March 2002 private outpatient record shows the veteran 
indicated that he was standing while on the job and his right 
knee gave out.  He had been unable to bear weight on it in a 
flexed position since.  Most of the pain was confined to the 
medial aspect of the knee.  He had limited range of motion of 
the knee due to pain in the medial aspect and joint effusion.  
The assessment was probable ruptured medial meniscus of the 
right knee.

A March 2002 radiological report showed no evidence of acute 
fracture or dislocation.  A small joint effusion was 
questioned.  A smoothly marginated calcification in the 
region of the tibial tubercle was thought due to an ununited 
ossification center or previous injury.  A faint density 
anterior to the distal femur was thought due to phlebolith.  
The diagnostic impression was of no acute fractures and a 
questionable small joint effusion.

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  The veteran stated 
that he had undergone four surgical procedures on his right 
knee.  He contended that the knee still caused him pain and 
held him back from employment.  He emphasized the importance 
for the Board to evaluate 38 C.F.R. § 4.40 and consider the 
effect of functional loss due to pain.  He stated that he saw 
a physician every three months for his knee.  He indicated 
that he had been on prescription medication for swelling and 
pain.  He testified that he received cortisone shots every 
three months.  The veteran stated that his disability limited 
his employment because he could not do the required lifting 
or standing.  At the time of the hearing, the veteran was 
working delivering bread, but only for two hours a day.  He 
said his knee would start to hurt after that.  He requested 
an additional VA examination to determine the level of 
disability associated with his knee.  He indicated that his 
knee is unstable.  He stated that he wore his knee brace 
basically 10 hours a day.  The veteran indicated that he was 
getting some vocational rehabilitation so that he could get a 
job that did not require standing.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In an August 2002 letter, the Board informed the veteran of 
the VCAA and its affect on his claim.  In addition, the 
veteran was advised, by virtue of a detailed April 2002 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim for an increased 
rating.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC issued 
by the RO clarified what evidence would be required to 
establish entitlement to an increased rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2002 SOC contained the new reasonable doubt 
regulation codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for an increased rating has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating for Knee Disability

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Moreover, the use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's right knee disability is current rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5010 and 5261.  DC 5010 indicates that arthritis 
due to trauma, substantiated by X-ray findings, should be 
rated as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis, established by X-ray findings, should 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the joint involved.  When 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

Under DC 5261, limitation of extension of the leg to 5 
degrees warrants a 0 percent rating, 10 degrees warrants a 10 
percent rating, 15 degrees warrants a 20 percent rating, 20 
degrees warrants a 30 percent rating, 30 degrees warrants a 
40 percent rating, and 45 degrees warrants a 50 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5261 (2003).  
During the veteran's January 2000 VA examination, he was 
found to have extension to 3 degrees.  To warrant an 
increased rating to 20 percent, the veteran would need to 
have extension limited to 15 degrees.  None of the veteran's 
VA examinations or treatment records indicate that his 
extension was limited to 15 degrees.  Therefore, an increase 
to 20 percent under DC 5261 is not warranted.

Under DC 5003, in the absence of limitation of motion, a 10 
percent disability rating must be assigned when X-ray 
evidence shows involvement of two or more major joints or 
joint groups, and 20 percent disability assigned when X-ray 
evidence shows involvement of two or more major joints or 
joint groups with occasional incapacitating exacerbations.  
The veteran does not contend, and the competent medical 
evidence does not show, that more than one of the veteran's 
major joints is affected by degenerative arthritis.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

In this case, the veteran has stated on numerous occasions 
that he experiences knee pain.  However, as stated above, a 
finding of functional loss due to pain must be supported by 
adequate pathology.  While December 1998 and October 1999 
treatment records show that just after the veteran injured 
his knee his range of motion was more limited, there is no 
evidence that the veteran experiences limited range of motion 
due to pain, swelling, weakness, or fatigability regularly or 
at times other than when he has suffered injuries.  In fact, 
in February and December 1999, January and December 2000, and 
February 2002, the veteran manifested either normal range of 
motion or slightly limited range of motion, as contemplated 
by the 10 percent disability evaluation he receives under DC 
5261.  The February 2002 VA examiner found some fatigability 
in the veteran's knee, but this fatigability resulted in 
range of motion from 0 to 125 degrees, which corresponds to a 
noncompensable rating under both DC 5260 and 5261.  The Board 
will therefore determine whether the veteran's right knee 
disability could be rated higher than 10 percent under a 
separate diagnostic code.

38 C.F.R. § 4.71a, DC 5256, provides the disability ratings 
for ankylosis.  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  See Stedman's Medical 
Dictionary 90 (27th ed. 2000).  Here, the Board notes that 
the veteran has never been diagnosed with ankylosis of his 
knee, nor has he complained of an inability to move his knee.  
DC 5256, therefore, is not for application.

DC 5257 provides disability ratings for recurrent subluxation 
or lateral instability of the knee.  Slight recurrent 
subluxation of the knee warrants a 10 percent disability 
rating, moderate subluxation warrants a 20 percent disability 
rating, and severe subluxation warrants a 30 percent 
disability rating.  Id.  Upon review of the evidence, based 
upon the objective medical findings and the veteran's 
complaints of fatigability in the knee, and considering the 
reasonable-doubt/benefit-of-the-doubt doctrine, the Board 
finds that the veteran's disability rating should be 
increased to 20 percent under DC 5257.


Since service, medical evidence shows the veteran reinjured 
his knee at least three times, in December 1998, October 
1999, and April 2000, and was diagnosed with recurrent 
subluxation or dislocation of his right knee in January, 
November, and December 2000 VA records, and during his 
February 2002 VA examination.  The Board finds that a higher, 
30 percent, disability rating is not warranted under DC 5257 
because the associated medical evidence shows subluxation of 
the veteran's right knee only three times since the veteran's 
separation from service in April 1994.  Therefore, the 
veteran's disability does not correspond to severe 
subluxation so as to warrant a 30 percent rating.

DC 5260 provides disability ratings for limitation of flexion 
of the knee, where flexion limited to 15 degrees corresponds 
to a 30 percent disability the maximum disability rating for 
this Diagnostic Code.  While the veteran once experienced 
flexion limited to 15 degrees, in December 1998, this 
occurred just after an injury, and he had full range of 
motion just two months later in February 1999.  All range-of-
motion tests conducted since have shown the veteran to have 
range of motion that does not correspond to an increased in 
his disability rating to 30 percent under DC 5260.

DC 5262 provides disability ratings for nonunion or malunion 
of the tibia or fibula.  Here, the Board notes, the veteran 
has never been diagnosed with nonunion or malunion of his 
tibia or fibula.  Instead, the veteran's knee disability has 
always been characterized by problems with his quadriceps and 
his patellar tendon, as indicated in his June 2000 VA 
treatment record.  Therefore, DC 5262 is not for application.

With respect to performing a complete evaluation of the 
veteran's knee disability, the Board notes that DCs 5258 
(semilunar, dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint), 5259 
(cartilage, semilunar, removal of, symptomatic), and 5263 
(genu recurvatum) each provides a maximum disability rating 
that does not exceed the 20 percent already received by the 
veteran, as per this decision.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his right knee disability.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment due solely to the 
veteran's right knee disability.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 20 percent disability rating for a right knee disability is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



